DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a mixture of Formula 4 AND Formula 8 AND Formula 12, with the m, n, o, p, q and R groups as in the remarks dated 7/13/22, and, inhibition enhancer, in the reply filed on 4/14/22 is acknowledged.
The Remarks dated 7/13/22 have a chart that further discloses how each of the elected Formula’s relate to the current claims.  
The elected species is allowable (for further details see below).  The claims are drawn to the various formulas but the actual combination and specific species are all optional combination choices in the current claims.  None of Applicant’s claims require a mixture of Formula 4 and Formula 8 and Formula 12, as elected.  Since the elected species is allowed, search is continued onto another species.  The Examiner will continue examination on the species of “Formula 4”.  Thus, the action below focuses solely on Formula 4 (which embraces substituent A).    

Priority
The claims have a priority date of the filing of the instant application: 7/5/19.  The Priority documents have no English translation, thus the claims are not afforded the date thereof.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/20 has been considered by the examiner.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The elected combination of: 

    PNG
    media_image1.png
    782
    695
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    841
    668
    media_image2.png
    Greyscale


is allowable. Closest prior art to Formula 4 includes CN 106432377A, as set forth in the rejection below, and US 20190223434.  Closest prior art to Formula 8 is CN 106432375A and vancomycin-sugar alcohol adducts as in US 20160303184.  Closest prior art to Formula 12 is CN 107973827, US 20110177004 ([0062] drawn to medical imaging), and US 6033884 which has this structure:

    PNG
    media_image3.png
    720
    958
    media_image3.png
    Greyscale

Closest prior art drawn to an alkyl glycoside and acrylamide polymer includes WO 2014139027.  Other pertinent prior art includes US 2015026417 which has SO3 groups, US 6627612 wherein R1 is CH2CH(OH)CH2SO2M but doesn’t meet substituent B, US 20220185925 (that doesn’t have a good date) and US 2012/0165282 which is close to Formula 8 with R-EO-glucoside where R=C10-C22 but does not have substituent C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation “the mixing the mixture obtained with optionally the at least one treating agent”.  This limitation does not make sense because it requires “mixing the mixture obtained with” and then does not require further ingredients, e.g. the treating agent is optional and the next (also optional) limitation is drawn to the treatment temperature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11-36 is/are rejected under 35 U.S.C 103 as being obvious over CN 106432377A (herein ‘377), a full google translate translation is attached to this Action.
‘377 discloses the formula of the abstract (see Chinese document submitted with the IDS dated 5/29/20) wherein m=1-3, n=1-2, R1-C1-C5, R2 is methyl, ethyl, propyl or butyl.  This meets substituent A of claim 11, and, embraces elected species Formula 4.  Thus, the formula embraces the structures of claims 11-22, 26, 34-36, and renders them prima facie obvious in light of the “picking and choosing” of R, n and m groups.  Further, mixing 2 different compounds having substituent A but having different n, m, R1 and/or R2 groups is prima facie obvious.  See In re Kerkhoven.  Thus, a mixture of 2 different compounds of formula 1 of ‘377 is prima facie obvious.  
Though the structure(s) is/are picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985).  
Claims 23-25 and 27-33 are drawn to optional species and are thusly rejected.  The compound is used in aqueous formulations (see the second to last line of page 4 of the translation, “the alkyl glucoside aqueous solution”, aqueous being water), as required by claim 18, and the use of NaCl is disclosed in the last paragraph of page 4 of the translation, which is an example of the elected inhibition enhancer of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766